Letters of administration were issued Nov. 11, 1878, to the then Public Administrator of this city and county. In March, 1879, he gave notice to creditors to present their claims within four months. He has never presented or filed any report, exhibit, or account of his administration of the estate; no inventory was filed until Nov. 19, 1879, and after these proceedings were instituted; prior to April, 1879, he received more than $2,300 cash belonging to the estate; in July, 1879, he withdrew from the bank of the Hibernia Savings and Loan Society more than $4,000, and deposited *252the same, with the other moneys received by him, in bank, in his individual name, mingled with his own funds, and not in any way distinguished; the moneys were not needed to pay current expenses. He has never deposited any of the funds of the estate with the City and County Treasurer. At least $4,000 should have been so deposited. In making his official semi-annual report as Public Administrator, to the Judge of this Court, it does not appear that up to June 30, 1879, he had received any property of said estate.
The Court therefore finds that the administrator has wrongfully neglected the estate, and has failed to perform acts as such administrator which are required by law to be performed, viz: rendering account and inventory, depositing money in the County Treasury, and making semi-annual statement of the affairs of said estate; and it is ordered that the letters of administration of said estate heretofore granted be revoked in accordance with the prayer of petitioner.